                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW R. PEREZ,                                 Case No. 18-cv-04856-SI
                                   8                    Plaintiff,
                                                                                           ORDER SUBSTITUTING TRUE
                                   9             v.                                        DEFENDANT IN PLACE OF DOE
                                                                                           DEFENDANT AND FOR SERVICE OF
                                  10     R. BINKELE, et al.,                               PROCESS
                                  11                    Defendants.                        Re: Dkt. No. 10
                                  12
Northern District of California
 United States District Court




                                  13          In the order of service filed December 19, 2018, the court ordered service of process on five
                                  14   defendants and instructed plaintiff to find the true name and address so that a defendant identified
                                  15   as “Jane Doe SBC” could be served. Docket No. 9 at 9.
                                  16          Plaintiff recently filed a “notice and motion to supplement complaint to name and identify
                                  17   defendant Jane Doe ‘SBC.’” Docket No. 10. In that document, plaintiff stated that Jane Doe’s true
                                  18   name is Sunni B. Clement, a nurse at Natividad Medical Center. The court deems the motion to be
                                  19   a motion to amend the complaint, and GRANTS the motion. Docket No. 10. The complaint is
                                  20   deemed to be amended to replace defendant Jane Doe SBC with defendant Sunni B. Clement. All
                                  21   references to Jane Doe SBC in the complaint are deemed to be references to Sunni B. Clement.
                                  22          Service of process must now be undertaken as to defendant Sunni B. Clement. Additionally,
                                  23   services of process must now be undertaken as to the other five named defendants as well because
                                  24   service of process was not accomplished on any of them due to an oversight at the courthouse.
                                  25          In order to move this action toward resolution, the court now orders service of process to
                                  26   occur and resets the deadlines for dispositive motions:
                                  27

                                  28
                                   1                    1.    The clerk shall issue a summons and the United States Marshal shall serve,

                                   2   without prepayment of fees, the summons, and a copy of the complaint, the order of service, the

                                   3   “motion to supplement” (Docket No. 10), and this order upon the following defendants:

                                   4          - ISU lieutenant E. Moore (at Salinas Valley State Prison)
                                              - ISU officer R. Salgado (at Salinas Valley State Prison)
                                   5          - ISU officer A. Franco (at Salinas Valley State Prison)
                                              - ISU officer J. Peffley (at Salinas Valley State Prison)
                                   6          - Dr. Jeffrey H. Bass (at Natividad Medical Center)
                                              - Nurse Sunni B. Clement (at Natividad Medical Center)
                                   7
                                                        2.    The court now sets the following new deadlines in place of the briefing
                                   8
                                       schedule in the order of service:
                                   9
                                                              a.     No later than April 26, 2019, defendants must file and serve a motion
                                  10
                                       for summary judgment or other dispositive motion. If defendants are of the opinion that this case
                                  11
                                       cannot be resolved by summary judgment, defendants must so inform the court prior to the date the
                                  12
Northern District of California




                                       motion is due.
 United States District Court




                                  13
                                                              b.     Plaintiff's opposition to the summary judgment or other dispositive
                                  14
                                       motion must be filed with the court and served upon defendants no later than May 24, 2019. Plaintiff
                                  15
                                       must bear in mind the notice and warning regarding summary judgment provided in the order of
                                  16
                                       service as he prepares his opposition to any motion for summary judgment.
                                  17
                                                              c.     If defendants wish to file a reply brief, the reply brief must be filed
                                  18
                                       and served no later than June 7, 2019.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: February 20, 2019
                                  21
                                                                                       ______________________________________
                                  22                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
